DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “wherein the multiple of the width of the distribution function is the width of the distribution function” that is determined to be indefinite because it is unclear how a multiple of the width of the distribution function can be the width of the distribution function.  The phrasing “multiple of the width” is understood to be some width multiplied by an integer value (non-zero and not unitary); therefore, it is unclear how to readily determine the metes and bounds of said limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2016/0231295) in view of Carver et al. (US 2016/0054264).

With respect to claim 1, Tate discloses a system for identifying an extracted ion chromatogram (XIC) peak of a compound of interest using a plurality of standard samples, comprising: 
a separation device [Fig. 2; 210] that separates a compound of interest over time from each sample of a plurality of standard samples (performs at each interval of a plurality of intervals one or more mass spectrometry scans on the separating sample mixture) [Par. 0018 & 0031], 
an ion source device (part of tandem mass spectrometer 220) that ionizes and transforms the separated compound of interest for each sample of the plurality of standard samples into an ion beam [Par. 0018-0020]; 
a mass spectrometer [Fig. 2; 220] that receives the ion beam for each sample of the plurality of standard samples and mass analyzes the ion beam for at least one ion of the compound of interest [Par. 0033], producing a plurality of intensity measurements at a plurality of different acquisition times (produces a collection of spectra for the entire mass range for the plurality of intervals) for the at least one ion of the compound of interest for each sample of the plurality of standard sample [Par. 0033];
a processor [Fig. 2; 230] in communication with the mass spectrometer that 

calculates an XIC for the at least one ion of the compound of interest for each sample of the plurality of standard samples from the plurality of intensity measurements, producing an XIC for each sample of the plurality of standard samples (The intensity of the fragment ion found in each spectrometry scan is collected over time and analyzed as a collection of spectra, or an ion chromatogram (XIC), for example) [Par. 0021-0023], 
finds one or more XIC peaks in each XIC of each sample of the plurality of standard samples (processor identifies for the fragment ion one or more peaks at one or more different intervals in the collection of spectra) [Par. 0021-0023 & 0035].

Tate fails to disclose that the system for identifying an extracted ion chromatogram (XIC) peak of a compound of interest using a plurality of standard samples additionally includes: wherein each sample of the plurality of standard samples includes a different known quantity of the compound of interest; and the processor further identifies an XIC peak of one or more XIC peaks in each XIC of each sample of the plurality of standard samples as an actual peak of the compound of interest, wherein if a ratio of the intensity of the XIC peak in the each sample and the intensity of another XIC peak in another sample matches a ratio of the known quantity of the compound of interest in the each sample and the known quantity of the compound of interest in the another sample.
Tate does disclose a complex sample can have two or more time intervals where there is a peak for each of the two or more extracted parent/daughter ion combinations. In other words, a peak group representing the peptide can be found at two or more time intervals [Par. 0028], and that when the analysis can be done for a sample known (or suspected) to contain the peptide of interest, the resulting 
Carver discloses a method for screening samples using mass spectrometers that includes  selecting at least one compound of interest that may be present in a sample and assigning an expected value, or range of expected values, corresponding to the ion mobility of the ions produced by ionisation of the compound of interest and an expected value, or range of expected values, of at least one further physicochemical property relating to the ions produced by ionisation of the compound of interest [Par. 0007], and  wherein, for each type of candidate ion, the experimental value corresponding to the ion mobility and said at least one further property are compared to the ion mobility value(s) and the at least one further property value(s) relating to the ions produced by ionisation of the compound of interest, respectively [Par. 0012].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tate with Carver to further implement identifying an extracted ion chromatogram (XIC) peak of a compound of interest using a plurality of standard samples wherein each sample of the plurality of standard samples includes a different known quantity of the compound of interest, and then identifies an XIC peak of one or more XIC peaks in each XIC of each sample of the plurality of standard samples as an actual peak of the compound of interest, wherein if a ratio of the intensity of the XIC peak in the each sample and the intensity of another XIC peak in another sample matches a ratio of the known quantity of the compound of interest in the each sample and the known quantity of the compound of interest in the another sample motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that reducing the number of false positives and false negatives that are detected (see Carver [Par. 0005]).

With respect to claim 2, Tate discloses wherein the processor identifies an XIC peak in two or more samples of the plurality of standard samples as an actual peak of the compound of interest (identifies an interval of the two or more different intervals with the highest score as a separation interval for the known compound) and calculates a retention time for each XIC peak (A retention time for the known compound is identified from the peak or peaks with the highest score or combined score) identified as an actual peak of the compound of interest, producing a retention time for each of the two or more samples of the plurality of standard samples [Par. 0027 & 0039]. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2016/0231295) in view of Carver et al. (US 2016/0054264) as applied to claim 2 above, and further in view of Watanabe (US 6444979).

With respect to claim 3, Tate and Carver fail to disclose wherein the processor calculates a distribution function for the distribution of retention times among the two or more samples of the plurality of standard samples using the retention times calculated for each of the two or more samples of the plurality of standard samples
Watanabe discloses a mass spectrometer to generate a chromatogram based on ion intensities making up peaks [see abstract], and further teaches about calculating a distribution function for the distribution of retention times among the two or more samples of the plurality of standard samples using the retention times calculated for each of the two or more samples of the plurality of standard samples [Fig. 4] & [Col 7; ln 59-67 to Col 8; ln 1-7]. (there is plotted a histogram composed of total ion intensities d.sub.1304 -d.sub.1315 arranged in the order of detection times, which are produced by adding the ion intensities detected in the 1304th through 1315th scanning cycles)


With respect to claim 4, Tate and Carver fail to disclose wherein the processor calculates an expected retention time and an expected retention time window from the distribution function.
Watanabe discloses a mass spectrometer to generate a chromatogram based on ion intensities making up peaks [see abstract], and further teaches about calculating an expected retention time (characterized in identifying peak of distribution function) and an expected retention time window (characterized by width) from the distribution function [Fig. 4] & [Col 7; ln 59-67 to Col 8; ln 1-7].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tate in view of Carver with Watanabe to have the processor calculate an expected retention time and an expected retention time window from the distribution function motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

With respect to claim 5, Tate and Carver fail to disclose wherein the processor calculates an expected retention time as the expected value of the distribution function.
Watanabe discloses a mass spectrometer to generate a chromatogram based on ion intensities making up peaks [see abstract], and further teaches about calculating an expected retention time 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tate in view of Carver with Watanabe to have the processor calculate an expected retention time as the expected value of the distribution function motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2016/0231295) in view of Carver et al. (US 2016/0054264) and Watanabe (US 6444979) as applied to claim 4 above, and further in view of Sakamoto et al. (US 2019/0086372).

With respect to claim 6, Tate, Carver, and Watanabe fail to disclose wherein the processor calculates a width of the expected retention time window as a multiple of the width of the distribution function.
Watanabe discloses a mass spectrometer to generate a chromatogram based on ion intensities making up peaks [see abstract], and further teaches about calculating an expected retention time (characterized in identifying peak of distribution function) and an expected retention time window (characterized by width) from the distribution function [Fig. 4] & [Col 7; ln 59-67 to Col 8; ln 1-7].
Sakamoto discloses a mass spectrometer for identifying compound that further includes teaching calculates a width of the expected retention time window as a multiple of the width of the distribution function [Par. 0056] (measurement window with a time width of 2ΔT is set around the actual retention time).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tate in view of Carver and Watanabe with Sakamoto to have 

With respect to claim 7, Tate, Carver, and Watanabe fail to disclose wherein the multiple of the width of the distribution function is the width of the distribution function.
Watanabe discloses a mass spectrometer to generate a chromatogram based on ion intensities making up peaks [see abstract], and further teaches about calculating a width of the expected retention time window as the width of the distribution function[Fig. 4] & [Col 7; ln 59-67 to Col 8; ln 1-7]. (Examiner’s best understanding of claim 7 due to 112(b) indefiniteness)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Tate in view of Carver with Watanabe to have the processor calculate an expected retention time window wherein the expected time window is the width of the distribution function motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 8 is allowed because the closest available prior art Tate et al. (US 2016/0231295), Carver et al. (US 2016/0054264), Watanabe (US 6444979), and Sakamoto et al. (US 2019/0086372), either singularly or in combination, fails to anticipate or render obvious a system for identifying an extracted 
“a processor in communication with the mass spectrometer that 
receives the plurality of intensity measurements for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of sample from the mass spectrometer and a known retention time for each compound of interest of the plurality of compounds of interest from a user, 
calculates an XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples from the plurality of intensity measurements, producing an XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples, 
finds one or more XIC peaks in each XIC for the at least one ion of each compound of interest of the plurality of compounds of interest for each sample of the plurality of samples, 
calculates for a first XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a first distribution function that describes the distribution of the retention times of the first XIC peak across the plurality of samples, 
calculates for a second XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a second distribution function that describes the distribution of the retention times of the second XIC peak across the plurality of samples, and 
identifies the first XIC peak as an actual peak of the first compound of interest, if the first distribution function and the second distribution function have the same width and a first difference between the mean of the first distribution function and the known retention time of the first compound of interest and a second difference between the mean of the second distribution function and the known retention time of the second compound of interest are described by a monotonic function of the plurality of acquisition times” in combination with all other limitations in the claim as claimed and defined by the applicant.  
In particular, none of the prior provide teaching that implements calculates for a second XIC peak of an ion of a first compound of interest of the plurality of compounds of interest a retention time for each sample of the plurality of samples and a second distribution function that describes the distribution of the retention times of the second XIC peak across the plurality of samples, and then further defines how to identify the actual peak of the first compound of interest that is based on if the first distribution function and the second distribution function have the same width and a first difference between the mean of the first distribution function and the known retention time of the first compound of interest and a second difference between the mean of the second distribution function and the known retention time of the second compound of interest are described by a monotonic function of the plurality of acquisition times

Claims 9-13 are allowed for at least the reasons stated above with regards to claim 8 since these claims are dependent upon claim 8 and therefore include each and every limitation of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi (US 2014/0156203) discloses data of a plurality of samples collected by an LC/MS, GC/MS or other systems are converted into a two-dimensional table format. After LC/MS measurement data on a plurality of samples are obtained and the respective extracted ion chromatograms (XICs) are created, a time-axis adjustment for correcting a discrepancy in the retention time is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TERENCE E STIFTER JR/Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/19/2022